This Office Action is in response to the response filed on April 21, 2022.

As a preliminary matter, if the applicant’s response to this Office Action includes a listing of claims, then the applicant is requested to make sure that the listing of claims is in black ink only.  The listing of claims should not contain any red ink generated by Microsoft Word to indicate changes, because the red does not translate to the PTO file and instead appears in the PTO file as light text that is hard to read.

Applicant's election with traverse of Group I, claims 1-16, is acknowledged.  The traversal is on the ground that “the search and examination of all the claims may be made without serious burden.”  This is not found persuasive because search and examination of both inventions would be a serious burden in view of their different classifications.
The requirement is still deemed proper and is therefore made FINAL.  Non-elected claims 17-20 are withdrawn from further consideration.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, independent claim 1 is unclear or incorrect in reciting “second insulating patterns penetrating the first interconnection lines” and “wherein the second insulating patterns penetrate the connection regions.”  It appears that the second insulating patterns are formed in the first interconnection lines and the connection regions.  See Fig. 1, for example, and note that the second insulating patterns 122 are formed in the first interconnection lines 161 and the connection regions QP and TP.  Claims 2-10 depend on independent claim 1 and are thus similarly rejected.

Claims 2-8 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 2 is further unclear or incorrect in reciting “the second insulating patterns comprise first portions penetrating the first interconnection lines and second portions penetrating the second interconnection lines.”  It appears that the second insulating patterns comprise first portions formed in the first interconnection lines and second portions formed in the second interconnection lines.  See Fig. 1, for example, and note that the second insulating patterns 122 comprise first portions 122a formed in the first interconnection lines 161 and second portions 122b formed in the second interconnection lines 162.  Claims 3-8 depend on claim 2 and are thus similarly rejected.

Claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 11 is unclear or incorrect in reciting “second insulating patterns penetrating the first interconnection lines.”  It appears that the second insulating patterns are formed in the first interconnection lines.  See Fig. 1, for example, and note that the second insulating patterns 122 are formed in the first interconnection lines 161.  Claims 12-16 depend on independent claim 11 and are thus similarly rejected.
Claims 12-16 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 12 is further unclear or incorrect in reciting “the second insulating patterns comprise first portions penetrating the first interconnection lines and second portions penetrating the second interconnection lines.”  It appears that the second insulating patterns comprise first portions formed in the first interconnection lines and second portions formed in the second interconnection lines.  See Fig. 1, for example, and note that the second insulating patterns 122 comprise first portions 122a formed in the first interconnection lines 161 and second portions 122b formed in the second interconnection lines 162.  Claims 13-16 depend on claim 12 and are thus similarly rejected.

If the applicant’s response to this Office Action includes a listing of claims, then the applicant is requested to make sure that the listing of claims is in black ink only.  The listing of claims should not contain any red ink generated by Microsoft Word to indicate changes, because the red does not translate to the PTO file and instead appears in the PTO file as light text that is hard to read.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814